Citation Nr: 0321599	
Decision Date: 08/28/03    Archive Date: 09/04/03	

DOCKET NO.  00-18 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder, to include pulmonary fibrosis and 
cryptococcal infection. 

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969, with a period of active duty for training from May to 
October 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May 2000 and March 2002 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

For reasons which will become apparent, the issue of 
entitlement to service connection for diabetes mellitus will 
be the subject of the REMAND portion of this decision.  


FINDING OF FACT

A chronic respiratory disorder, to include pulmonary fibrosis 
and cryptococcal infection, is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of exposure to asbestos in service.  


CONCLUSION OF LAW

A chronic respiratory disorder, to include pulmonary fibrosis 
and cryptococcal infection, was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(24), 106, 
1110 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  

However, in the case at hand, it is clear that the VA has met 
its duty to notify and assist the veteran in the development 
of all facts pertinent to his claim for service connection 
for a respiratory disorder, to include pulmonary fibrosis and 
cryptococcal infection.  To that end, in correspondence of 
November 2001 (referenced therein), the veteran was informed 
of the VA's obligations under the new Act, and given the 
opportunity to provide information necessary to obtain any 
evidence which had not already been obtained.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence should be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further duty 
to notify or assist the veteran exists in this case.  

Factual Background

At the time of a service medical examination in October 
1964,service medical records reflect that the veteran 
complained of shortness of breath.  On physical examination, 
the veteran stated that he had suffered from a cold for two 
weeks, and was now experiencing a sore throat, headache, and 
cough, as well as nasal congestion.  The clinical impression 
was upper respiratory infection.  Treatment was with 
medication.  The remainder of the medical examination was 
entirely within normal limits, with no evidence or diagnosis 
of a chronic respiratory disorder.

At the time of a private medical examination in January 1970, 
the veteran denied any difficulty with breathing.  Physical 
examination was negative for evidence of any abnormalities of 
the chest or lungs, and no pertinent diagnosis was noted.

A VA general medical examination conducted in October 1970 
was negative for history, complaints, or abnormal findings 
indicative of the presence of a chronic respiratory disorder.  
At the time of examination, the shape of the veteran's chest 
was within normal limits, and his lungs were clear to 
auscultation.  Radiographic studies of the lung fields were 
within normal limits, and no pertinent diagnosis was noted.  

Radiographic studies of the veteran's chest conducted at a VA 
medical facility in October 1975 were within normal limits.

Private inpatient and outpatient treatment records covering 
the period from April 1995 to May 1997 show treatment during 
that time for various respiratory problems.  During the 
course of outpatient treatment in April 1995, the veteran 
gave a four-month history of a cough.  Following physical 
examination and X-ray studies, the clinical assessment was 
pneumonia.

Private records of hospitalization dated in May 1995 were 
significant for diagnoses of upper respiratory infection, per 
Mycoplasma; severe recalcitrant cough; maxillary sinusitis; 
and "former smoker".  

Private outpatient treatment records dated in early November 
1995 note that the veteran had been suffering from a severe 
respiratory infection resulting in his hospitalization.  The 
clinical assessment was underlying lung disease and 
sinusitis.  

At the time of private outpatient treatment in early August 
1996, the veteran complained of shortness of breath, in 
conjunction with a feeling of being "winded".  Also noted was 
a nonproductive cough.  The clinical assessment was 
bronchitis; sinusitis; chronic obstructive pulmonary disease.  

Private records of hospitalization dated in February and 
March 1998 reveal that the veteran was hospitalized at that 
time for an exacerbation of his chronic lung disease.  The 
veteran stated that he was a former smoker of some "25 pack 
years," but had quit smoking 11 years ago.  Currently, he 
worked for a pet food company manufacturing dog food.  He 
indicated that the dust in his work environment appeared to 
aggravate his symptoms of coughing and breathlessness.  
Reportedly, previous X-rays and CAT scans conducted in August 
1996 had revealed the presence of mild patchy basal fibrotic 
changes.  Also noted was an area of densely calcified 
granuloma in the area of the lingula.  Following physical 
examination, the clinical impression was of probable 
community acquired pneumonia; possible background 
interstitial fibrosis; and probable reactive airway disease 
with an asthmatic component.  While hospitalized, he 
underwent several consultations.  During an inpatient 
consultation for diabetes mellitus the veteran gave a history 
of chronic obstructive lung disease, and interstitial 
fibrosis.  During an inpatient consultation for 
thrombocytopenia,a significant history of smoking, with 
concomitant chronic obstructive pulmonary disease was noted.  
Also noted was some occupational exposure, with a resulting 
possible interstitial fibrosis on that basis.  The pertinent 
diagnoses were chronic obstructive pulmonary disease; and 
pneumonia.  At the time of an in-patient consultation in 
early March 1998, it was noted that one of the cultures from 
the veteran's lung biopsy conducted in February had been 
positive for Cryptococcus neoformans.  It was opined that the 
veteran's pathology might represent a true cryptococcal 
pneumonia, though the pathogen in question could also 
represent colonization.  Also noted was the presence of 
probable underlying restrictive lung disease.  

In correspondence of May 1998, the veteran's private 
physician wrote that he had first seen the veteran two years 
earlier in August 1996, at which time the veteran presented 
with severe coughing paroxysms which were thought to be 
related to obstructive pulmonary disease, with features of 
asthma.  

VA outpatient treatment records covering the period from 
September 1998 to August 1999 show treatment during that time 
for various respiratory problems.  During outpatient 
treatment in early February 1999, pulmonary fibrosis of 
unknown etiology was noted.  The clinical assessment was 
idiopathic progressive pulmonary fibrosis, slightly worse 
since the veteran's last visit.  In August 1999, pulmonary 
fibrosis of unknown etiology was again noted.  The clinical 
impression was idiopathic pulmonary fibrosis, which appeared 
to be worsening, based on the veteran's recitation of 
symptoms, and desaturation with exercise.

In response to an asbestos questionnaire, the veteran, in 
correspondence of August 1999, indicated that, while in 
service, he had worked in the motor pool, where he was 
exposed to brakes and brake parts.  While in service, he also 
worked as a cook, and was exposed to grease and cooking oil.  
According to the veteran, his lungs were currently infected, 
making it hard for him to breathe.  

In correspondence of September 1999, the veteran's private 
physician wrote that, inasmuch as medication and treatment 
did not appear to have had a significant impact on the 
veteran's respiratory symptoms or lung function, the 
veteran's infectious disease physicians had ultimately 
concluded that the Cryptococcus identified from his lung 
biopsy might not have been pathogenic.  

In a statement of July 2000, one of the veteran's former 
service colleagues indicated that he had been a member of the 
veteran's company, and that the veteran had initially been 
assigned as a driver for the company commander.  However, he 
subsequently underwent surgery on his foot, which rendered 
him unable to perform the duties of driver.  At this time, 
the veteran was reportedly assigned to the motor pool for a 
period of six months.  During the time the veteran was 
assigned to the motor pool, an opening became available in 
the mess section, for which the veteran applied, and was 
accepted.  Accordingly, the veteran served in that capacity 
(as a member of the mess section) for approximately seven 
months.  

Analysis

The veteran in this case seeks service connection for a 
chronic respiratory disorder, and, specifically, for 
pulmonary fibrosis and/or cryptococcal infection.  In 
pertinent part, it is argued that, while in service, the 
veteran was exposed to asbestos in the course of his duties 
in the motor pool and as a cook, and as a result has 
developed a chronic respiratory disorder.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  While there presently exist no specific 
statutory or regulatory guidelines regarding claims for 
service connection for asbestos-related disease, the VA has 
issued certain procedures on asbestos-related diseases which 
provide guidelines for use in the consideration of 
compensation claims based on exposure to asbestos.  See VA 
Adjudication Procedure Manual, M21-1, Part VI, 7.68 (Sept. 
21, 1992 [formerly Department of Veterans Benefits (DVB) 
Circular 21-88-8, Asbestos-Related Disease (May 11, 1988]; 
see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal, and urogenital 
cancer.  Moreover, the risk of developing bronchial cancer 
has increased in current cigarette smokers who have had 
asbestos exposure.

When considering VA compensation claims, rating boards have 
the responsibility to ascertain whether or not military 
records demonstrate evidence of asbestos exposure in service, 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service or post-service evidence 
of occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information noted above.  As always, the 
reasonable doubt doctrine is for consideration in such 
claims.  In McGinty, the United States Court of Appeals for 
Veterans Claims (Court) also indicated that, while the 
veteran, as a lay person, is not competent to testify as to 
the cause of his disease, he is competent to testify as to 
the facts of his asbestos exposure.  See McGinty, 4 Vet. App. 
at 432 (1993).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of chronic respiratory disease, including pulmonary 
fibrosis and/or cryptococcal infection.  While in October 
1964, the veteran complained of a shortness of breath, 
culminating in a diagnosis of upper respiratory infection, 
this episode was acute and transitory in nature, and resolved 
without residual disability.  At no time during the veteran's 
period of active military service was the presence of a 
chronic respiratory disorder, to include pulmonary fibrosis 
or a cryptococcal infection noted.  Moreover, there is no 
indication that, at any time during the veteran's period of 
active military service, he was exposed to asbestos.  Even 
assuming, for the sake of argument, that, during the 
veteran's reported service in the motor pool and as a cook, 
he underwent some level of exposure to asbestos, there is no 
indication that such exposure resulted in the development of 
pulmonary fibrosis or a cryptococcal infection.  In point of 
fact, the earliest clinical indication of the presence of 
either of those disabilities is at a point in time far 
removed from the veteran's period of active military service.  

The Board acknowledges that, at the time of a period of 
private hospitalization in 1998, there was noted a history of 
chronic obstructive pulmonary disease.  However, this was 
noted in conjunction with a "significant" history of smoking.  
While at the time of said hospitalization, there was also 
noted a history of interstitial pulmonary fibrosis, and a 
current cryptococcal pneumonia, at no time were these 
pathologies in any way linked to asbestos exposure during the 
veteran's active service.  In point of fact, the veteran's 
pulmonary fibrosis has been described as "idiopathic," which 
is to say, of unknown etiology.  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's pulmonary fibrosis or 
cryptococcal infection, first persuasively documented many 
years after service, with any incident or incidents of that 
period of active service, including exposure to asbestos.  
Under such circumstances, the veteran's claim must be denied.  




ORDER

Service connection for a chronic respiratory disorder, to 
include pulmonary fibrosis and/or a cryptococcal infection, 
is denied.  


REMAND

The veteran seeks service connection for diabetes mellitus.  
As previously noted, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
Despite the fact that this file was in the possession of the 
RO until July 2003, the RO did not provide the veteran or his 
representative with either Notice of the VCAA, or adequate 
notice of the information and evidence needed to substantiate 
his claim for service connection for diabetes mellitus.  This 
lack of notice constitutes a violation of the veteran's due 
process rights.  Hence, the case must be remanded to the RO 
in order that the veteran and his representative may be 
provided with such notice.

In light of the aforementioned, the case is REMANDED for the 
following action:

1.  Any VA or other inpatient or 
outpatient treatment records pertinent to 
the issue of service connection for 
diabetes mellitus, and subsequent to July 
2000, the date of the most recent 
pertinent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.

2.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2002), are fully complied with 
and satisfied.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), they should be 
given the opportunity to respond.  

3.  The RO should then review the 
veteran's claim for service connection 
for diabetes mellitus.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


